Citation Nr: 0122101	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  00-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals February 1999 decision which 
denied an appeal for entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for a bladder 
disability.  

2.   Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals February 1999 decision which 
denied an appeal for entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for hypertension.  

3.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals February 1999 decision which 
found that service connection for colon cancer due to 
exposure to ionizing radiation was properly severed.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The moving party served on active duty from November 1944 to 
July 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on the motion for revision or reversal on the grounds of CUE 
error in a February 1999 Board decision, in which the Board 
denied entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for a bladder disability and 
for hypertension, denied service connection for rheumatoid 
arthritis due to exposure to ionizing radiation, and found 
that service connection for colon cancer due to exposure to 
ionizing radiation was properly severed.  

Based on communications from the moving party and his 
representative, it appears that the moving party is claiming 
CUE in three of the four issues denied in the February 1999 
Board decision.  The veteran has not raised any CUE 
contentions as to the Board's denial of service connection 
for rheumatoid arthritis as due to ionizing radiation, and as 
such, the Board will not address that issue in this decision.


FINDINGS OF FACT

1.  In a February 1999 decision, the Board found that 
entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for a bladder disability and for hypertension 
were not warranted.   

2.  In a February 1999 decision, the Board found that that 
service connection for colon cancer due to exposure to 
ionizing radiation was properly severed.  

3.  The record does not demonstrate that the correct facts as 
they were known in February 1999 were not before the Board or 
that the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome would 
have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The Board's February 1999 decision, which denied 
entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for a bladder disability did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400-
20.1411 (2000).  

2.  The Board's February 1999 decision, which denied 
entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for hypertension did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400-
20.1411 (2000).  

3.  The Board's February 1999 decision, which denied 
entitlement which found that service connection for colon 
cancer due to exposure to ionizing radiation was properly 
severed did not contain CUE.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1400-20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The moving party (also referred to as "appellant" or 
"veteran") argues that there was CUE in the February 1999 
Board decision, which denied entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
bladder disability and for hypertension, and which found that 
service connection for colon cancer due to exposure to 
ionizing radiation was properly severed.  Specifically, in a 
statement received from the moving party in September 2000, 
he claimed that there was CUE in the Board decision to deny 
service connection for bladder incontinence, because the 
medical evidence of record supports that claim.  
Additionally, in a written brief from the appellant's 
representative, dated in January 2001, the representative 
argues that there was CUE in the Board's decision to deny 
service connection for hypertension, and to sever service 
connection for colon cancer as due to radiation exposure.  
Neither the appellant or his representative has raised a 
claim for CUE in the Board's February 1999 denial of service 
connection for rheumatoid arthritis, as secondary to exposure 
to ionizing radiation.  While the Board notes that this issue 
was included in a prior motion for reconsideration of the 
February 1999 Board decision (which was denied), there are no 
statements specifically alleging CUE in the denial of service 
connection for rheumatoid arthritis, and the Board will not 
address that issue in this decision.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recently held that the provision of 38 C.F.R. § 20.1404(b) 
which required denial of a motion that did not clearly and 
specifically allege CUE of fact or law in a prior Board 
decision, the basis for such allegations, and why the result 
would have been different but for the alleged error, was 
invalid because, when read in conjunction 38 C.F.R. § 
20.1409(c), it operated to prevent Board review of certain 
CUE claims contrary to the requirement of the statutory 
provision of 38 U.S.C.A. § 7111(e)(West Supp. 2000), which 
provided that a CUE claim was to be decided by the Board on 
the merits.  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2001).  However, the Federal Circuit found 
that the other CUE rules were validly issued in compliance 
with applicable rulemaking procedures and were not arbitrary, 
capricious, or contrary to law.  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.

Section 20.1403 of 38 C.F.R., addresses what constitutes CUE 
and provides as follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992. For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. -

(1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence. A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide guidance with regard to 
determining whether CUE exists in a Board decision. As stated 
by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

I.  Bladder Disability and Hypertension.

In its February 1999 decision, the Board found that the 
veteran's claims were not well grounded.  The veteran had 
contended that the colectomy surgery performed by VA in 
January 1991 resulted in additional disability including 
bladder urgency and incontinence.  He also contended that VA 
hospitalization and treatment for a central nervous system 
hemorrhage in June 1991 aggravated his hypertension, causing 
him to have to take medication for his hypertension that he 
did not have to take prior to his treatment in June 1991.  

In February 1999, the Board considered the veteran's service 
medical records, private medical records, and VA medical 
records.  The Board found that there was no medical evidence 
that additional disability due to bladder incontinence and/or 
increased hypertension resulted from VA treatment in January 
1991 or in June 1991.  The Board stated that while the 
veteran had been diagnosed with "urgency" there was no link 
between such and the 1991 VA treatment.  In addition, the 
Board found that there was evidence of elevated blood 
pressure readings since June 1991, and that there was also 
evidence of elevated readings requiring medication prior to 
June 1991.  It was further pointed out that there was no 
medical link between the veteran's increased blood pressure 
findings since June 1991 and the June 1991 VA 
hospitalization.  

The veteran has argued CUE stating that in a December 1991 
medical statement he was diagnosed with urgency and urge 
incontinence, post low anterior resection, and that this 
diagnosis was repeated in April 1992.  The veteran pointed 
out that this was noted in his March 1999 letter.  He 
contends that this evidence was not considered.  

The Board has reviewed the evidence that existed at the time 
of the February 1999 Board decision.  The Board finds that 
the appellant has not proffered a legally cognizable claim of 
CUE in the February 1999 Board decision.  In this regard the 
record shows that the Board's decision was adequately 
supported by the evidence then of record and was not 
undebatably erroneous. 

The moving party has not demonstrated that the Board's 
February 1999 decision contains CUE.  The Board's decision 
concluded that the claims for compensation under 38 U.S.C.A. 
§ 1151 were not well grounded, in that the Board found no 
medical link between the veteran's complaints and his 
hospitalizations.  

As stated by the Court, for CUE to exist, either the correct 
facts were not before the adjudicator, or the laws were 
incorrectly applied.  Additionally, the error must be 
"undebatable" and the sort that if not made, would have 
manifestly changed the outcome.  Damrel, 6 Vet. App. at 245.  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen, 8 Vet. App. at 95.

The argument raised by the appellant relates to the weighing 
and interpretation of the evidence by the Board in February 
1999.  He argues that his hypertension had increased after 
his June 1991 VA treatment, and points to medical documents 
supporting this.  He further states that the medical records 
show that before VA treatment he did not have bladder 
problems and that afterward, he did have such problems.  
These arguments represent clear-cut examples of disagreement 
as to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Luallen, supra.

II.  Severance of Service Connection for Colon Cancer.

In its February 1999 decision, the Board found that a 
December 1993 rating decision that awarded service connection 
for colon cancer due to exposure to ionizing radiation was 
based on a failure to correctly apply VA regulations in 
existence at that time, and that this was erroneous.  As 
such, the Board found in its February 1999 decision that the 
RO's February 1995 decision to sever service connection for 
colon cancer due to exposure to ionizing radiation was 
proper.  The veteran argues that the Board's decision in this 
regard was CUE.  

A review of the Board's February 1999 decision reveals that 
by a rating action in December 1993, the RO granted service 
connection for colon cancer due to ionizing radiation.  A 
review of the actual rating action reveals no indication as 
to what law or regulatory provision(s) the VARO based this 
allowance.  In the "reasons and bases" of its decision, the 
VARO simply summarized the evidence of record.  Specifically, 
the VARO noted that there was documented evidence that the 
appellant had served with the occupation forces in Hiroshima 
and Nagasaki and that he was exposed to radiation; that there 
was medical evidence of diagnosis of colon cancer in January 
1991; that colon cancer was a radiogenic disease; and that 
current medical evidence was found to show residuals but no 
recurrence of disease.  As such, service connection was 
granted.  

Thereafter, in a September 1994 rating decision, the RO 
proposed to sever service connection for colon cancer due to 
radiation exposure, stating that the December 1993 rating 
decision establishing service connection was clearly and 
unmistakable erroneous (CUE).  Specifically, the RO indicated 
that its December 1993 rating decision contained CUE in 
granting service connection for colon cancer due to exposure 
to ionizing radiation in service because the VARO made the 
award without first requesting review of the Chief Benefits 
Director as required by 38 C.F.R. § 3.311(c).  The RO 
effectuated the severance of service connection for colon 
cancer due to ionizing radiation by February 1995 rating 
decision, after providing the veteran notice and an 
opportunity to be heard on this matter.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 
10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 166, 
170-71 (1994).  Specifically, when severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor and will be given 60 days 
for the presentation of additional evidence to show that 
service connection should be maintained. 38 C.F.R. § 3.105(d) 
(1998); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

The evidence of record shows that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d). The rating decision of 
September 1994 proposing severance of service connection for 
colon cancer due to exposure to radiation set forth all 
material facts and reasons for the proposed severance. The 
veteran was notified of the decision by letter dated on 
October 11, 1994, and was given an opportunity to present 
additional evidence and appear at a hearing. Accordingly, the 
Board found that the procedural safeguards of 38 C.F.R. § 
3.105(d) had been met.

The Board then addressed the question of whether the prior 
grant of service connection for colon cancer due to radiation 
exposure in December 1993 was "clearly and unmistakably 
erroneous."  It was noted that The U.S. Court of Veterans 
Appeals (Court) has held that section 3.105(d) places the 
same burden of proof on the VA when it seeks to sever service 
connection as section 3.105(a) places upon a claimant seeking 
to have an unfavorable previous determination overturned. 
Baughman, 1 Vet. App. at 566.  In that regard, the Court has 
held that "clear and unmistakable error" is defined the same 
under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 
3.105(a).  Venturella v. Gober, 10 Vet. App. 340 (1997).  
Specifically, the Court had defined clear and unmistakable 
error as "a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. at 43.

It was noted that the Court had recently held that although 
the same standards apply in a determination of clear and 
unmistakable error in a final decision (section 3.105(a)) and 
determination as to whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purposes of severing service connection (section 
3.105(d)), section 3.105(d) did not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.  The Court reasoned that because section 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection. Thus, "if the Court 
were to conclude that a service-connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Based on the foregoing, therefore, the Board's found that it 
had to determine, based on all the evidence of record 
(including that which was recently obtained by the RO), 
whether the December 1993 rating decision was clearly and 
unmistakably erroneous in granting service connection for 
colon cancer due to exposure to ionizing radiation.

With regard to the law applicable to the issue of entitlement 
to service connection for colon cancer on a non-radiation 
basis, the Board initially noted that it was essentially the 
same as it was in 1993 when the VARO initially awarded 
service connection.  Entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110.  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Waston v. Brown, 4 Vet. App. 
309, 314 (1993).

In addition to the above law and regulations pertaining to 
direct or presumptive service connection, it was noted that 
there are special provisions with regard to entitlement to 
service connection on the basis of exposure to radiation in 
service. These too have remained essentially the same with 
respect to colon cancer due to radiation exposure in service.  
There are certain types of cancer which will be presumptively 
service- connected under the provisions of 38 U.S.C.A. § 
1112(c) (1991) and 38 C.F.R. § 3.309(d).  However, colon 
cancer was not included in this list in 1993, nor was it 
currently one of the listed "presumptive" diseases.

The Board found that the appellant did qualify as a veteran 
exposed to radiation under 38 C.F.R. § 3.311(b)(1)(i), and 
that colon cancer was included in the list of "radiogenic 
diseases" in paragraph (b)(2) and, in the instant case, the 
colon cancer first became manifest 5 years or more after 
exposure, the period specified in paragraph (b)(5).  38 
C.F.R. § 3.311(b)(2)(x) and (b)(4)(iv) (1993).

In 1993, 38 C.F.R. § 3.311(a)(1) provided, as it did in 1998, 
that in all claims in which it is established that the 
appellant has a "radiogenic disease" which became manifest 
after service, and it is contended that that disease was the 
result of exposure to ionizing radiation, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  Furthermore, 38 C.F.R. § 3.311(b) provided in 1993, 
as it did in 1998, that when all 3 listed requirements were 
met, the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.

A.  Evidence of Record at time of December 1993 rating 
decision.

A review of the claims folder showed that the evidence which 
was of record in December 1993 at the time the RO granted 
service connection for colon cancer due to ionizing radiation 
included service medical records, VA medical records, a 
letter from the Defense Nuclear Agency (DNA) and various lay 
statements of the appellant.

Evidence of record at the time of the December 1993 VARO 
showed that the appellant was present at Hiroshima and 
Nagasaki in December 1945, and January 1946. He was eighteen 
years old at the time of his presumed exposure to radiation. 
A review of the service medical records did not show 
complaints, treatment, or diagnoses referable to colon 
cancer.  He was treated from November 18 to November 22, 1945 
for bacillary dysentery.  The veteran's separation 
examination was essentially within normal limits.  The first 
medical evidence of colon cancer was the appellant's VA 
hospital records dated January 1991, approximately 45 years 
after service, when he was diagnosed to have Duke's stage B 
adenocarcinoma of the colon and rectum.

In a letter to the VARO dated April 1993, the Defense Nuclear 
Agency (DNA) confirmed the appellant's presence in Hiroshima 
and Nagasaki during the American occupation of Japan.  The 
DNA also reported a maximum possible external, inhalation or 
ingestion dose of less than 1.0 rem gamma for any individual 
serviceman exposed to radiation at either Hiroshima or 
Nagasaki for the full duration of the occupation (September 
1945 to June 1946 for Nagasaki; and September 1945 to March 
1946 for Hiroshima).

In a May 1993 letter to the VA Medical Center (VAMC), the 
VARO requested an examination and medical opinion as to 
whether the appellant had cancer of the colon or rectum or 
both.  The VARO explained that this information was 
"imperative" in the determination of his claim as "only 
cancer of the colon is considered to be a radiogenic and a 
condition for which service-connection can be granted on this 
basis."

A VA examination report dated June 1993, noted history of 
treatment for diarrhea in November 1945 secondary to 
bacillary dysentery.  Other gastrointestinal illnesses were 
duodenal ulcer in 1953 and diverticulitis diagnosed in 1985 
with intermittent blood in his bowel movement, and diagnosis 
of colon cancer in January 1991 which was successfully 
removed.  The final impression included history of radiation 
exposure in 1945 with diarrheal illness at that time; and 
recent diagnosis of colon cancer in 1991 with no evidence of 
recurrence of that disease.

An addendum to the above VA examination report dated July 
1993, simply noted that "[t]he patient has colon cancer."

The VARO in an August 1993 letter to the VA Medical Center 
(VAMC) requested further clarification as to the appellant's 
diagnoses.  Specifically, it was noted that a diagnosis of 
"cancer of the rectum" appeared on the VA hospital summary 
report dated January 1991; whereas, a diagnosis of "cancer of 
the colon" appeared elsewhere in the appellant's VA medical 
records.  The VARO further explained that "[s]ervice-
connection can be granted for colon cancer related to 
radiation exposure but not to cancer of the rectum.  This is 
the reason we must have definitive answers so that it can be 
ascertained if the veteran should be granted service-
connection or not."

A VA examination report dated August 1993, indicated that the 
appellant's pathology report from his January 1991 
hospitalization "clearly indicates that the patient has 
cancer of the rectum and cancer of the colon which is a 
condition judged related to radiation exposure.  Therefore, 
the patient is entitled to compensation for service connected 
radiation exposure and cancer of the colon as noted on the 
pathology report.  Therefore, the answers to questions #2 and 
#3 by [VARO letter of July 1993] are that this patient has 
cancer of the colon which is judged related to radiation 
exposure."

B.  Evidence added to record subsequent to December 1993 
rating decision.

In July 1994 the claim was belatedly referred to the Under 
Secretary for Benefits for VA for an advisory opinion as to 
whether it was at least as likely as not that the veteran's 
disease resulted from exposure to radiation in service. 38 
C.F.R. § 3.311(c) (1993 and 1998).

An August 1994 memorandum from the VA Assistant Chief Medical 
Director for Environmental Medicine and Public Health 
concluded that based on the estimated radiation exposure 
level provided by DNA, there was a "99 percent credibility 
that there is no reasonable possibility that it is as likely 
as not that the veteran's colon cancer is related to exposure 
to ionizing radiation."  Thus, the physician opined that "it 
is unlikely that the veteran's [colon cancer] can be 
attributed to exposure to ionizing radiation in service."

VA medical treatment records, dated from 1994 to 1996, showed 
regular follow-up appointments with annual CAT scans for the 
appellant's colon cancer in the VA oncology clinic.  However, 
careful review of these records revealed no clinical or 
medical opinion as to a causal or etiological relationship 
between the appellant's colon cancer and his any incident of 
service, to include exposure to ionizing radiation in 
service.

The appellant alleged, both in written statements and 
testimony presented in January 1995 at a personal hearing 
conducted at the VARO, that his colon cancer was directly 
attributable to his in-service exposure to ionizing radiation 
in service. He believed that the dose estimate provided by 
DNA was incorrect and that his actual exposure was much 
greater. In support of this, he alleged that the episode of 
diarrhea in November 1945 was misdiagnosed and was actually 
radiation sickness. He also argued that his colon cancer had 
to have been caused by his radiation exposure as there was no 
other medical explanation.

The Board found that the December 1993 rating decision which 
granted service connection for colon cancer due to ionizing 
radiation in service was clearly and unmistakably erroneous; 
thus, restoration of service connection for colon cancer due 
to exposure to ionizing radiation was not warranted.  First, 
the Board found that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  It was noted 
that it appeared from the record that the VARO incorrectly 
treated colon cancer as a presumptively service-connected 
disease under 38 C.F.R. § 3.309 (1993) and failed to apply 
and follow VA's own regulations as to the required procedures 
for a radiation claim under 38 C.F.R. § 3.311 (1993).

Second, the Board found that this error was undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time of the decision in 
December 1993.  In reaching this determination, the Board 
reviewed all the evidence of record, including that submitted 
since the December 1993 decision. The Board concluded that 
the evidence did not establish that the appellant's colon 
cancer could be service-connected under any of the previously 
noted laws.

It was stated that the evidence did not establish that the 
appellant's colon cancer could be service-connected secondary 
to ionizing radiation exposure according to 38 U.S.C.A. § 
1112(c)(2) and 38 C.F.R. § 3.309(d).  The medical evidence of 
record did not show that the appellant had any of the 
diseases listed in those provisions.  In particular, the 
Board noted that colon cancer was not included in the list of 
diseases specific to radiation-exposed veterans in 38 
U.S.C.A. § 1112(c)(2) and 38 C.F.R. § 3.309(d).  Thus, the 
Board found that the VARO's award in December 1993 of service 
connection for colon cancer due to exposure to ionizing 
radiation was clearly and unmistakably erroneous under the 
provisions of 38 C.F.R. § 3.309(d) (1993).

Colon cancer is included in the list of "radiogenic diseases" 
under 38 C.F.R. § 3.311(b)(2)(x) (1993 and 1998).  In 
addition, the objective evidence of record showed that the 
appellant was exposed to ionizing radiation in service during 
the American occupation of Nagasaki and Hiroshima.  An April 
1993 response from the Defense Nuclear Agency (DNA) confirmed 
the appellant's presence at both locations during the 
pertinent time period.  The DNA reported that "the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki; and September 145 to March 1946 for 
Hiroshima)...[was] less than one rem."  This figure included 
worst case assumptions for external radiation, inhalation, 
and ingestion.  The DNA also reported that "it is probable 
that the great majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem."

When a veteran is found to have exposure to ionizing 
radiation and subsequently developed a radiogenic disease 
which became manifest within a certain period specified in 38 
C.F.R. § 3.311(b)(5), the claim is to be referred to the 
Under Secretary for Benefits for VA for an advisory opinion 
as to whether it is at leas as likely as not that the 
veteran's disease resulted from exposure to radiation in 
service. 38 C.F.R. § 3.311(c) (1993).  As noted above, the RO 
did belatedly follow the required procedures of 3.311(c) by 
referring the case to the VA Under Secretary for Benefits in 
1994.  The VA Undersecretary for Benefits then obtained a 
medical opinion from the VA Assistant Chief Medical Director 
for Environmental Medicine and Public Health dated August 
1994.  Thereafter, the VA Undersecretary for Benefits 
submitted an advisory opinion to the VARO dated August 1994, 
which stated that, based on the medical opinion from the 
Under Secretary for Health "and following review of the 
evidence in its entirety, it is our opinion that there is no 
reasonable possibility that the veteran's disabilities was 
the result of such exposure."

Thus, based on all the evidence of record, in particular the 
opinion provided by the Under Secretary for Health, the Board 
found that the VARO's prior award of service connection in 
December 1993 was clearly and unmistakably erroneous under 
the criteria set forth in 38 C.F.R. § 3.311 (1993).

Third, the Board found that service connection was not 
warranted on a direct or presumptive non-radiation basis.  
The evidence of record did not show that the colon cancer was 
incurred in or aggravated by service.  There was no evidence 
that the appellant complained of or was treated for such a 
disorder during his period of service or for many years after 
his discharge from service.  

Certain chronic diseases, including malignant tumors, may be 
service-connected if manifested to a degree of 10 percent or 
more within one year after separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a) (1993).  
However, as there was no evidence in this case that the 
appellant's malignant tumor of the colon was present to a 
compensable degree within one year of separation from 
service, this presumption did not apply.

In reaching this determination the Board considered VA 
medical evidence, specifically, the Board noted that in the 
"medical history" portion of the August 1993 report, the 
examining physician noted that the appellant has "...cancer 
of the colon which is a condition judged related to radiation 
exposure.  Therefore, the patient is entitled to compensation 
for service connected radiation exposure and cancer of the 
colon...."  However, it was pointed out that the physician 
did not actually diagnose the appellant to have colon cancer 
as a residual of his prior exposure to radiation.  The 
examiner's actual diagnosis was: "This patient has a history 
of radiation exposure and after radiation exposure, he has 
had a pathologically proven diagnosis of cancer of the 
colon..."  Furthermore, the examining physician included no 
findings, rationale, or medical opinion as to the likelihood 
of a causal relationship between the appellant's colon cancer 
and his exposure to radiation in service.

Thus, the Board found that service connection for colon 
cancer was not warranted on a direct basis because there was 
no evidence of record which showed that it began in service, 
and there was no medical evidence of record linking the 
appellant's current postoperative residuals of colon cancer 
with his period of service.  Likewise, service connection was 
not warranted on a presumptive basis under 38 C.F.R. § 
3.309(a) as colon cancer was not manifest to a compensable 
degree until many years after the appellant's separation from 
service.

Thus, the Board concluded that the rating decision of 
December 1993 was clearly and unmistakably erroneous.  In 
addition, it was found that the VARO satisfied the procedural 
requirements imposed by 38 C.F.R. § 3.105(d) to sever service 
connection on the basis of an incorrect application of 
regulations extant at the time. Accordingly, the Board found 
that the original grant of service connection for colon 
cancer due to exposure to ionizing radiation in service was 
clearly and unmistakably erroneous, and restoration of 
service connection must therefore be denied.

The appellant has argued that the Board decision in February 
1999 that found that the severance was proper is clearly and 
unmistakably erroneous.  The appellant says that the 
explanation provided by the Under Secretary for Benefits was 
cursory, and that therefore it was an error of fact and law 
to rely upon the opinion.  It was stated that the Board 
committed error by failing to remand the claim to the Under 
Secretary for Benefits.  

As noted above, in order to find CUE in the February 1999 
Board decision, it is necessary to show that the correct 
facts, as they were known at the time were not before the 
Board or the statutory and regulatory provisions extant at 
that time were incorrectly applied.  In this instance, 
neither requirement is shown.  As noted, the Board considered 
not only the facts that were known at the time, but evidence 
added to the record subsequent to the December 1993 rating 
action, as required.  In addition, the Board considered the 
appropriate laws and regulations regarding this issue.  

There is no showing that the Board decision in February 1999 
failed to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  The veteran 
has disagreed with how the Board evaluated the facts.  This 
is inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. at 95.  

III.  Conclusion.

In conclusion, for the reasons discussed above, the Board 
finds no CUE in the Board's February 1999 decision.  At this 
time, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) was recently enacted, which provides a 
heightened duty to assist claimants establish claims for VA 
benefits.  38 U.S.C.A. § 5103A (West Supp. 2001) 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  In the present case, the Board 
finds that the VCAA has no impact on the outcome of this 
decision, as this case was denied on the basis of the law, 
and not on the application of facts to the law.  In short, 
the Board finds no legal basis to warrant a finding of CUE in 
the February 1999 Board decision, and the appeal is denied.



ORDER

The motion for revision of the February 1999 Board which 
denied compensation for additional disability due to bladder 
incontinence under the provisions of 38 U.S.C.A. § 1151 on 
the grounds of CUE is denied.

The motion for revision of the February 1999 Board which 
denied compensation for additional disability due to 
increased hypertension under the provisions of 38 U.S.C.A. 
§ 1151 on the grounds of CUE is denied.  

The motion for revision of the February 1999 Board which 
denied restoration of service connection for colon cancer due 
to exposure to ionizing radiation on the grounds of CUE is 
denied.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

